Exhibit EXECUTION COPY INVESTOR AGREEMENT THIS INVESTOR AGREEMENT (this “Agreement”) made and entered into this 20th day of July 2007, by and between Électricité de France International, SA, a French société anonyme (“EDFI”), and Constellation Energy Group, Inc., a Maryland corporation (“Constellation”); W I T N E S S E T H: WHEREAS, EDFI and Constellation have been engaged in discussions relating to their respective businesses; WHEREAS, as a condition to such discussions, an affiliate of EDFI and Constellation entered into a non-disclosure agreement, dated as of February 26, 2007 (the “Nondisclosure Agreement”); WHEREAS, in connection with such discussions, EDFI and Constellation, through their respective affiliates, are concurrently entering into a joint venture to participate in the development, ownership and operation of new nuclear projects in the United States and Canada and related activities (the “Joint Venture”); WHEREAS, also in connection with such discussions, EDFI has proposed that it may acquire beneficial ownership of outstanding shares of Constellation common stock, without par value (the “Constellation Stock”); and WHEREAS, EDFI and Constellation wish to agree on the terms and conditions of such acquisition of Constellation Stock as well as any related rights for EDFI. NOW, THEREFORE, for and in consideration of the rights and obligations contained herein, and for other good and valuable consideration, the adequacy of which is hereby acknowledged, it is covenanted and agreed as follows: ARTICLE I REPRESENTATIONS Section 1.1Representations of Constellation.Constellation hereby represents and warrants to EDFI as follows: (a)Constellation has all necessary corporate power and authority to execute and deliver this Agreement and to perform its obligations hereunder.The execution, delivery and performance of this Agreement by Constellation have been duly and validly authorized by all necessary corporate action of Constellation, and no other corporate proceedings on the part of Constellation are necessary to authorize this Agreement or the performance by Constellation of its obligations hereunder. (b)This Agreement has been duly and validly executed and delivered by Constellation and, assuming the due authorization, execution and delivery hereof by EDFI, constitutes a legal, valid and binding obligation of Constellation enforceable against Constellation in accordance with its terms, subject to the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and other similar laws relating to or affecting creditors’ rights generally, general equitable principles (whether considered in a proceeding in equity or at law) and any implied covenant of good faith and fair dealing. (c)The execution, delivery and performance of this Agreement by Constellation do not and will not conflict with or violate (i)the articles of incorporation or bylaws of Constellation, or (ii)any law, ordinance, rule, or regulation applicable to Constellation. Section 1.2Representations of EDFI.EDFI hereby represents and warrants to Constellation as follows: (a)EDFI has all necessary corporate power and authority to execute and deliver this Agreement and to perform its obligations hereunder.The execution, delivery and performance of this Agreement by EDFI have been duly and validly authorized by all necessary corporate action of EDFI, and no other corporate proceedings on the part of EDFI are necessary to authorize this Agreement or the performance by EDFI of its obligations hereunder. (b)This Agreement has been duly and validly executed and delivered by EDFI and, assuming the due authorization, execution and delivery hereof by Constellation, constitutes a legal, valid and binding obligation of EDFI enforceable against EDFI in accordance with its terms, subject to the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and other similar laws relating to or affecting creditors’ rights generally, general equitable principles (whether considered in a proceeding in equity or at law) and any implied covenant of good faith and fair dealing. (c)The execution, delivery and performance of this Agreement by EDFI do not and will not conflict with or violate (i)the governing documents of EDFI, or (ii)any law, ordinance, rule, or regulation applicable to EDFI. (d)EDFI, each of its subsidiaries and, to the best of its knowledge, each of its controlled affiliates (EDFI, its subsidiaries and controlled affiliates, collectively, the “EDFI Group”) currently are not beneficial owners (determined as hereinafter provided) of any Constellation Stock; provided, however, this representation shall not apply to any investments made or managed by outside asset managers with EDFI funds relating to contingent nuclear liabilities, whether such investments have previously been made or are made in the future (any such investments whenever made are hereinafter referred to as, “Permitted EDFI Investments”). EDFI has no control over the fundsused by the asset managers to make Permitted EDFI Investments.For purposes of this Agreement, “controlled affiliate” shall mean any entity for which EDFI Group would have the ability to direct the acquisition, disposition or voting of Constellation Stock. 2 ARTICLE II ACQUISITIONS AND DISPOSITIONS OF CONSTELLATION STOCK Section 2.1Acquisition of Constellation Stock.Until the expiration of the Term (as that term is defined herein) of the Agreement, EDFI or any member of the EDFI Group shall be permitted to acquire and hold shares of Constellation Stock as follows: (a)prior to the first anniversary of the date of this Agreement, beneficial ownership, in the aggregate, of no more than 5.0% of the issued and outstanding shares of Constellation Stock; (b)from and after the first anniversary of the date of this Agreement, beneficial ownership, in the aggregate, of no more than 9.9% of the issued and outstanding shares of Constellation Stock; provided, that (i)all such purchases made under this Section 2.1 shall be done in such a manner as is consistent with then current professional practices for the acquisition of shares of public companies, and (ii)if after the date of the execution of this Agreement EDFI acquires a subsidiary or controlled affiliate which owns Constellation Stock, EDFI shall have sixty days to divest such Constellation Stock (and during such sixty-day period (i) such Constellation Stock shall not be included in any calculations under this Section 2.1 and (ii) such sales shall not be subject to the limitations set forth in Section2.3). Section 2.2Standstill.Until the expiration of the Term of this Agreement, without the prior written consent of Constellation, EDFI shall not, and shall cause each member of the EDFI Group not to, singly or as part of a group, directly or indirectly: (a)acquire or propose to acquire (other than as a result of a stock split, stock dividend or other recapitalization of Constellation) beneficial ownership of any equity securities of Constellation (“Equity Securities”) or any rights to directly or indirectly acquire any Equity Securities, except as contemplated by Section 2.1; (b)participate in any solicitation of proxies or become a participant in any election contest with respect to Constellation; (c)seek, or offer or make any proposal to Constellation, its representatives or any shareholder of Constellation, or otherwise make any public announcement with respect to, (1)any merger, consolidation or sale of all or substantially all of the assets, or a majority of the outstanding shares of Constellation
